Citation Nr: 0928845	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for calcified 
pleural plaques.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and S.D.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  This case has been advanced on the 
docket.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected respiratory disability was manifested by 
complaints of shortness of breath as well as pulmonary 
function tests that revealed post-bronchodilator findings of 
FVC (Forced Vital Capacity) of 106 and 99 percent of the 
predicted and DLCO of 107 and 122 percent predicted.


CONCLUSION OF LAW

The criteria for an initial compensable rating for calcified 
pleural plaques have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the January 2006 rating decision granted service 
connection for the Veteran's respiratory disability, that 
claim is now substantiated.  As such, the filing of a notice 
of disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 
73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the 
Veteran's appeal as to the disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.  The Board observes that as for 
rating the Veteran's disability on appeal, the relevant 
criteria have been provided to the Veteran, including in the 
November 2006 statement of the case and a May 2008 VCAA 
letter.  In May 2008 VA provided the Veteran notice on 
effective date and disability rating elements.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone VA examinations that have addressed the 
matter presented on the merits by this appeal.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the September 2007 VA examination 
obtained in this case is adequate, as it considered the 
pertinent evidence of record, and included an examination of 
the Veteran and elicited his subjective complaints.  While 
the Veteran's representative has asserted that the September 
2007 VA examination does not fully describe the Veteran's 
functional limitations due to his calcified pleural plaques, 
the September 2007 VA examination does describe the Veteran's 
disability on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disability.  The Board 
notes in passing that the Veteran's disability on appeal is 
essentially rated (as far as the schedular rating criteria 
are concerned) on the basis of a mechanical application of 
the rating criteria.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

The Veteran's representative has requested that the Veteran 
be afforded another VA examination, asserting that the 
Veteran's disability has worsened since his September 2007 VA 
examination.  The Board notes that there is no evidence in 
the claims file supporting such an assertion, and evidence 
such as the November 2007 letter from the Veteran's private 
physician does not show such a worsening.  The Board finds 
that while another VA examination is not necessary in this 
case, the Veteran is always free to file another claim should 
he feel that the severity of his respiratory condition has 
worsened.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The January 2006 rating decision granted service connection 
for calcified pleural plaques and assigned a noncompensable 
rating under Diagnostic Code 6825, effective July 6, 2005.

The Veteran's service-connected disability is rated according 
to the analogous condition of asbestosis under Diagnostic 
Code 6833.  The General Rating Formula for Interstitial Lung 
Disease pertaining to Diagnostic Codes 6825 through 6833 
provides that Forced Vital Capacity (FVC) of 75-to 80-percent 
predicted value, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 
66-to 80-percent predicted, is rated 10 percent disabling.  
FVC of 65-to 74-percent predicted, or; DLCO (SB) of 56-to 65-
percent predicted, is rated 30 percent disabling.

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  38 C.F.R. § 4.96(d) codifies the special 
provisions for the application of evaluation criteria for 
Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.

A May 2005 private chest X-ray record noted that the Veteran 
complained of a chronic cough.  The chest X-ray revealed a 
pleural plaque or pleural scarring over the right midlung 
field.

At a November 2005 VA examination the Veteran indicated that 
he had a productive cough of clear or yellow sputum several 
times a day.  He had shortness of breath, even while sitting.  
Physical examination revealed that his lungs were clear 
without wheezes, rales, or rhonchi.  The Veteran's PFT 
revealed post-bronchodilator Forced Vital Capacity (FVC) of 
106 percent predicted and DLCO of 107 percent predicted.  The 
diagnosis was asbestos exposure.

At his May 2007 RO hearing, the Veteran indicated that he had 
shortness of breath, even when walking short distances.  The 
Veteran's wife indicated that the Veteran had to rest after 
carrying things into their house.  

At a September 2007 VA examination, the Veteran indicated 
that he used no medications or inhalers for his breathing 
condition, and noted that he occasionally had a productive 
cough.  The Veteran stated that he had shortness of breath 
upon exertion, but denied chest pain with breathing.  
Pulmonary examination revealed that respirations were 
unlabored.  Lungs were clear to auscultation, without rales 
or rhonci; there were no wheezes, and breath sounds were not 
distant.  The Veteran's October 2007 PFT revealed post-
bronchodilator Forced Vital Capacity (FVC) of 99 percent 
predicted and DLCO of 122 percent predicted.  The diagnosis 
was asbestos exposure with pleural plaque.

In a letter dated in November 2007, W.C.D., D.O. indicated 
that he had treated the Veteran since 2005.  The letter 
summarized the Veteran's medical history concerning asbestos 
exposure but did not contain any findings of current 
pulmonary disability.

Based on this record, the Board finds that the Veteran is not 
entitled to an initial compensable evaluation for service-
connected calcified pleural plaques.  Pulmonary function 
testing does not demonstrate that the Veteran meets the 
requirements for a 10 percent evaluation, as VA examinations 
show that FVC was 106 and 99 percent of the predicted value 
and DLCO was 107 and 122 percent of the predicted value.  As 
such, a higher evaluation for this disability is not 
warranted under Diagnostic Code 6833 for any time during the 
appeal.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as shortness of breath.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran 
to be credible in his reports of the symptoms he experiences.  
However, as with the medical evidence of record, the 
Veteran's account of his symptomatology describes a rating 
consistent with the noncompensable rating he is currently 
assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran's representative has asserted that the RO did not 
consider whether an extraschedular rating was applicable in 
this case.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO, however, included 38 C.F.R. § 3.321(b)(1) in the 
November 2006 Statement of the Case (SOC) and appears to have 
considered the regulation in the Veteran's case.  As for 
extraschedular consideration, the threshold determination is 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, --- F.3d ----, 2008 WL 7135 (C.A. Fed. 2009).  The 
Board finds that the Veteran's service-connected respiratory 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of 
occupational impairment caused by his disability.  The 
evidence does not reflect that the Veteran's respiratory 
disability, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

An initial compensable rating for calcified pleural plaques 
is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


